[Cite as State v. Artis, 2021-Ohio-2296.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,
                                                           CASE NO. 8-21-12
       PLAINTIFF-APPELLEE,

       v.

TYRELL E. ARTIS,                                           OPINION

       DEFENDANT-APPELLANT.



                   Appeal from Logan County Common Pleas Court
                            Trial Court No. CR-18-05-0140

                                       Judgment Affirmed

                                Date of Decision: July 6, 2021



APPEARANCES:

        Tyrell E. Artis Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-21-12


SHAW, J.

       {¶1} Defendant-appellant, Tyrell E. Artis (“Artis”), pro se, appeals the

March 18, 2021 judgment of the Logan County Court of Common Pleas denying

his post-conviction Motion to Vacate Conviction and/or Sentence.

                      Relevant Facts and Procedural History

       {¶2} On May 8, 2018, (in case number CR18-05-0140) the Logan County

Grand Jury returned a two-count indictment against Artis alleging that he committed

one count of domestic violence, in violation of R.C. 2919.25(A),(D)(4), a felony of

the third degree, and one count of abduction, in violation of R.C. 2905.02(A)(2),

(C), a felony of the third degree. The charges stemmed from a physical altercation

that Artis had with his live-in girlfriend, during which he prevented her from leaving

their home by grabbing her by the throat and strangling her, headbutting her, and

then throwing her down to the ground. The indicted domestic violence charge was

elevated to a felony of the third degree as a result of Artis’s prior domestic violence

convictions in 2011. Artis was subsequently found guilty by a jury on both counts.

       {¶3} On August 21, 2018, the trial court imposed a prison term of 36 months

upon Artis for the domestic violence conviction, and a prison term of 24 months for

the abduction conviction.      The trial court ordered the prison terms to run

consecutively for an aggregate prison term of 60 months.

       {¶4} Artis filed a direct appeal to this Court of the August 21, 2018 Judgment

Entry of conviction and sentence. We affirmed this judgment on May 28, 2019.

                                         -2-
Case No. 8-21-12


See State v. Artis, 3d Dist. Logan No. 8-18-40, 2019-Ohio-2070. Notably, Artis did

not contest in his direct appeal the State’s use of his 2011 domestic violence

convictions to enhance his 2018 domestic violence conviction from misdemeanor

to a felony of the third degree.

       {¶5} On October 29, 2019, Artis filed motions in the Bellefontaine

Municipal Court (in case numbers 11 CRB 01721 and 11 CRB 01850) to withdraw

his guilty pleas underlying his 2011 domestic violence convictions, arguing that his

pleas were uncounseled and therefore invalid. The State opposed Artis’s motions,

and on November 5, 2019, the municipal court issued judgments denying Artis’s

motions to withdraw his guilty pleas. Artis appealed the municipal court’s denial

of his motions to withdraw his pleas, maintaining the challenge to the validity of his

guilty pleas in his 2011 domestic violence convictions. This Court affirmed the

judgments of the municipal court on the basis that Artis’s claims were barred by the

doctrine of res judicata. See State v. Artis, Nos. 8-19-52, 8-19-53, 2020-Ohio-4018.

       {¶6} On February 12, 2021, (in case number CR18-05-0140) Artis filed a

Motion to Vacate Conviction and/or Sentence, arguing that the trial court lacked

jurisdiction to impose a felony sentence for his 2018 domestic violence conviction

on his contention that the charge should have been a misdemeanor. This contention

was based upon his allegation that his 2011 guilty pleas in his prior domestic

violence convictions were uncounseled with no valid waiver of counsel. Artis also



                                         -3-
Case No. 8-21-12


asserted that his counsel was ineffective for failing to raise this issue in his direct

appeal.

       {¶7} The State filed a memorandum in opposition arguing that Artis’s

motion was an untimely petition for post-conviction relief, being filed outside of the

365-day statutory timeframe, and that in any event the claims raised in the motion

were barred by res judicata because Artis could have raised the issue in his direct

appeal of the 2018 judgment entry of conviction and sentence but failed to do so.

The State also noted that Artis had stipulated at the jury trial to the authenticity of

his prior 2011 domestic violence convictions as a matter of trial strategy. Artis filed

a reply to the State’s opposition arguing that his motion was not a petition for

postconviction relief.

       {¶8} On March 18, 2021, the trial court issued a judgment entry overruling

Artis’s motion. The trial court construed the motion as a petition for postconviction

relief and found that the motion was untimely and failed to meet any exceptions to

the application of the statutory timeframe. The trial court also determined that

Artis’s claims could have been raised in his direct appeal and therefore were barred

by the doctrine of res judicata.

       {¶9} It is from this judgment that Artis now appeals, asserting the following

assignment of error.

       THE TRIAL COURT’S STANDARD OF REVIEW OF
       APPELLANT’S  MOTION TO VACATE A VOID
       CONVICTION AND OR SENTENCE IS CONTRARY TO THE

                                         -4-
Case No. 8-21-12


       OHIO SUPREME COURT’S JURISPRUDENCE OF VOID
       AND VOIDABLE WITHIN STATE v. HARPER, 2020-OHIO-
       2913; STATE v. HENDERSON, 2022-OHIO-4784 IN WHICH
       THE MERITS OF THE MATTER ESTABLISHES LACK OF
       JURISDICTION.

       {¶10} In his sole assignment of error, Artis argues that the trial court erred in

overruling his Motion to Vacate Conviction and/or Sentence. Specifically, he

claims that his 2011 misdemeanor convictions for domestic violence are void, not

voidable, and therefore could not have been used to enhance the domestic violence

offense from a misdemeanor to a felony in his 2018 case. Notably, Artis fails to

make any argument on appeal regarding the trial court’s treatment of his motion as

an untimely petition for post-conviction relief.

                                   Legal Authority

       {¶11} “A vaguely titled motion, including a motion to correct or vacate a

judgment or sentence, may be construed as a petition for postconviction relief under

R.C. 2953.21(A)(1) * * *.” State v. Rackley, 8th Dist. Cuyahoga No. 102962, 2015-

Ohio-4504, ¶ 9; see State v. Bush, 96 Ohio St.3d 235, 2002-Ohio-3993, ¶ 10 (noting

that trial courts may recast irregular motions into whatever category necessary to

identify and establish the criteria by which the motion should be judged).

       {¶12} “A postconviction proceeding is not an appeal of a criminal

conviction, but, rather, a collateral civil attack on the judgment. Postconviction

review is a narrow remedy, since res judicata bars any claim that was or could have

been raised at trial or on direct appeal.” State v. Steffen, 70 Ohio St.3d 399, 410

                                          -5-
Case No. 8-21-12


(1994) (Citation omitted).      “[A] trial court’s decision granting or denying a

postconviction petition filed pursuant to R.C. 2953.21 should be upheld absent an

abuse of discretion * * *.” State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679,

¶ 58.

        {¶13} The Supreme Court of Ohio has held that “where a criminal defendant,

subsequent to his or her direct appeal, files a motion seeking vacation or correction

of his or her sentence [or conviction] on the basis that his or her constitutional rights

have been violated, such a motion is a petition for postconviction relief as defined

in R.C. 2953.21.” State v. Reynolds, 79 Ohio St.3d 158, 160 (1997). A motion

meets the definition for postconviction relief if it: “(1) was filed subsequent to [the

defendant’s] direct appeal, (2) claimed a denial of constitutional rights, (3) sought

to render the judgment void, and (4) asked for vacation of the judgment and

sentence.”    Id.   Pursuant to R.C. 2953.21(A)(2), a defendant must file a

postconviction-relief petition within 365 days from the filing of the trial transcripts

in his or her direct appeal of the Judgment of Conviction.

        {¶14} Additionally, it is longstanding Ohio law that “res judicata [is] a

proper basis upon which to dismiss without hearing an R.C. 2953.21 petition.” State

v. Cole, 2 Ohio St.3d 112, 113 (1982). Under the doctrine of res judicata, a final

judgment of conviction bars the convicted defendant from raising and litigating in

any proceeding, except an appeal from that judgment, any defense or any claimed

lack of due process that was raised or could have been raised by the defendant at the

                                          -6-
Case No. 8-21-12


trial which resulted in that judgment of conviction or on an appeal from that

judgment. State v. Perry, 10 Ohio St.2d 175, 180 (1967) (Emphasis omitted.).

                                                Analysis

         {¶15} At the outset, we find no error in the trial court’s determination that

Artis’s Motion to Vacate Conviction and/or Sentence meets the criteria for a petition

for postconviction relief. Moreover, the record confirms the trial court’s finding

that Artis filed his motion for postconviction relief more than 365 days after the trial

transcripts were filed in his direct appeal.1 As noted by the trial court, pursuant to

R.C. 2953.23, “a court may not entertain a petition filed after the expiration of the

period prescribed in [R.C. 2953.21] unless division (A)(1) or (2) of this section

applies * * *.” Revised Code section 2953.23(A)(1) governs being unavoidably

prevented from discovering new evidence and R.C. 2953.23(A)(2) governs actual

innocence as a result of DNA testing. Artis has failed to demonstrate that either

situation applies to his case.

         {¶16} Accordingly, we conclude that the trial court was justified in

dismissing Artis’s postconviction relief motion for lack of jurisdiction because he

did not file it in a timely manner. This notwithstanding, we further conclude that

Artis’s arguments on appeal are barred by the doctrine of res judicata, as he failed

to raise this issue in a direct appeal of the municipal court’s 2011 judgment entries



1
 The trial transcripts were filed in Artis’s direct appeal on October 8, 2018. Artis filed the postconviction
motion at issue on February 12, 2021.

                                                    -7-
Case No. 8-21-12


convicting him of misdemeanor domestic violence and in his direct appeal of the

trial court’s 2018 judgment entry convicting him of felony domestic violence.

       {¶17} Based on the foregoing, the assignment of error is overruled and the

judgment of the Logan County Court of Common Pleas is affirmed.

                                                             Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J.J., concur.

/hls




                                       -8-